ORDER
PER CURIAM.
Kyle Dailey, Kimberly Dailey, and Robert Dailey (“the Daileys”) appeal from the trial court’s entry of summary judgment in favor of Farmers Insurance Exchange (“Farmers”). The Daileys contend the trial court erred in granting summary judgment in favor of Farmers and in denying their motion for cross-summary judgment because contradictions within the umbrella policy in question create an ambiguity and such an ambiguity should be construed against Farmers, resulting in the Daileys being covered under the umbrella policy. The Daileys also maintain the trial court erred in denying their motion to compel additional discovery because the additional materials requested were relevant to the determination of the coverage of the questioned umbrella insurance policy.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).